DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 2, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pahr, US 2009/0256940 A1.
Regarding claim 10, Pahr discloses an image sensor (900 in fig. 9) comprising:
an array of imaging pixels (940) having rows and columns of pixels (¶ 0039); and 
row control circuitry (945) coupled to the rows of pixels (See fig. 9), wherein the row control circuitry comprises booster circuitry (420 in fig. 4) that is configured to produce output voltages from a power supply voltage (Vaapix), and wherein at least one of the output voltages is greater than the power supply voltage (Vaapix+Vbst) (¶ 0030, 0034).

Regarding claim 11, Pahr discloses that the power supply voltage is positive (Vaa = 2.8V) (¶ 0020).

Regarding claim 14, Pahr discloses that the power supply voltage is 2.8V and the at least one output voltage is greater than 2.8V (Pahr discloses that Vaa is 2.8V and  the Boosted voltage is Vaa+Vbst which is an increase from Vaa (¶ 0020)).

Allowable Subject Matter
Claims 1-9 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the main reason for indication of allowance is because in the prior art of record, Pahr discloses an image sensor (900 in fig. 9) comprising: an array of imaging pixels having rows and columns of pixels (940; ¶ 0039); and row control circuitry (945) coupled to the rows of pixels (See fig. 9), wherein the row control circuitry comprises booster circuitry (420 in fig. 4) that is shared between multiple rows of pixels (See fig. 9), wherein the booster circuitry comprises an amplifier (See A, A2 in figs. 2 and 4) and a plurality of switches (Note that Pahr refers to US 2009/0051414 A1 with regards to the structure of the booster circuitry which shows a plurality of switches (See figs. 4 of US 2009/0051414 A1) that are configured to produce an output voltage from a power supply voltage (¶ 0023-0025 in US 2009/0051414 A1), and wherein the switches are configured to be placed in a first mode during pre-charge operations to output a first voltage with the booster circuitry (¶ 0023-0025 in US 2009/0051414 A1).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, that the switches are configured to be placed in a second mode during pre-charge operations to output a second voltage that is different from the first voltage, to be placed in a third mode during pre-charge operations to output a third voltage that is different from the first and second voltages, and to be placed in a fourth mode during pre-charge operations to output a fourth voltage that is different from the first, second, and third voltages as claimed.

Regarding claim 16, the main reason for indication of allowance is because in the prior art of record, Pahr discloses an image sensor (900 in fig. 9) comprising: an array of imaging pixels (940) having rows and columns of pixels (¶ 0039); and row control circuitry (945) coupled to the rows of pixels (See fig. 9), wherein the row control circuitry comprises booster circuitry (420 in fig. 4) that is configured to produce a plurality of output voltages from a positive power supply voltage (Vaapix), and wherein at least one of the plurality of output voltages is greater than the positive power supply voltage (Vaapix+Vbst) (¶ 0030, 0034).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, that a first output voltage of the plurality of output voltages is negative as claimed.

Claims 12, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
August 11, 2022